Dismissed and Memorandum Opinion filed May 4, 2006








Dismissed and Memorandum Opinion filed May 4, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00191-CV
____________
 
MICAELA BENJAMIN,
Appellant
 
V.
 
JAMES ENG, JR.,
Appellee
 

 
On Appeal from the 247th District
Court
Harris County ,
Texas
Trial Court Cause No.
04-24069
 

 
M E M O R A N D U M   O
P I N I O N
This appeal is from a judgment signed December 20, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On April 6, 2006, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P.
37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 4, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.